DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, drawn to a method in claims 8-16, in the reply filed on 9/5/2021 is acknowledged.  Claims 1-7, 17-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brand (US 2015/0262828 A1) in view of Xu (US 2016/0013289 A1) and Dewey et al. (US 2011/0156174 A1)(hereinafter referred to as Dewey).
Regarding claim 8, Brand teaches a method (method in Figs. 2A-2G of Brand) of forming a gate structure (n-type device 228 in Fig. 2A-2G), comprising: 
forming a gate dielectric layer (218 in Fig. 2G) on a substrate (202); 
sequentially (the term “sequentially” is interpreted to mean that the following layers are formed in some order, with or without some other intervening steps) and in-situ (the term “in-situ” is interpreted to mean that the following layers are formed in the same processing tool, see [0045] of the PG-Pub of the instant application.  As described in [0031]-[0034] of Brand, the method is performed in a cluster tool 380 in which the method is performed) forming a work function metal layer (232), a barrier layer (220), and a glue layer (234) through an atomic layer deposition (ALD) process (as described in [0023], [0026] of Brand); and 
forming a metal layer (metal fill layer 236 in Fig. 2G) on the glue layer.  
But Brand does not teach that the method comprising sequentially and in-situ forming a cap layer; wherein the cap layer comprises an amorphous layer with a group IVA element.
Xu teaches a method of forming a gate structure (400 in Fig. 4 of Xu).  The method includes: forming a gate dielectric on a substrate (as described in [0050] of Xu); forming a work function layer (as described in [0052] of Xu); forming a composite barrier stack (layers 301 to 403 in Fig. 4 of Xu) on the substrate, the composite barrier stack comprising of alternating layers of TiN barrier layers (301, 401, 403, as described in [0021] of Xu) and amorphous silicon layers (302, 402; as described in [0055] of Xu).  
Dewey teaches a method (method in Figs. 1-5 of Dewey) of forming a gate structure (structure in Fig. 6), comprising: forming a gate dielectric layer (12 in Fig. 1) on a substrate (10); forming a stack of layers including an amorphous silicon layer (16) and TiN barrier layer (as described in [0049] of Dewey).  These layers are formed in a cluster tool (100 in Fig. 3A of Dewey).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a composite barrier stack on the work function layer of Brand in order to improve the performance of the barrier layer and minimize the interface defects (see [0024] of Xu).  
As incorporated, the work function cap layer 234 of Brand is replaced by the stack of alternating layers of TiN barrier layers and amorphous silicon layer of Xu.  The topmost TiN barrier layer (403 in Fig. 4 of Xu) is identified as the glue layer; any of the amorphous Si layers is identified as a cap layer.  Any of the TiN barrier layer 220 of Brand and the lower TiN barrier layers (301, or 401) of Xu can be identified as the barrier layer in the claim.  Dewey teaches that these TiN and amorphous Si can be made in-situ (i.e. in the same processing tool) so it would have been obvious to have made these layers in the same processing tool, such as 380 of Brand, in order to minimize the impurities introduce to the device.
Regarding claim 14, Brand-Xu-Dewey teaches all the limitations the method of claim 8, and also teaches wherein the substrate is transferred between different chambers in a single process tool (380 in Fig. 3 of Brand) and allowed to remain under a vacuum condition during the in-situ forming the work function metal layer, the barrier layer, the cap layer, and the glue layer (as combined in claim 8 above).  
Regarding claim 15, Brand-Xu-Dewey teaches all the limitations the method of claim 8, and also teaches wherein the substrate is not exposed to an external ambient or an oxygen-containing ambient during the in-situ forming the work function metal layer, the barrier layer, the cap layer, and the glue layer (as disclosed in claim 8 above).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Xu and Dewey, as applied to claim 8 above, and further in view of Haukka et al. (US 2016/0118261 A1).
Regarding claim 9, Brand-Xu-Dewey teaches all the limitations of the method of claim 8, and also teaches wherein the work function metal layer at least comprises TiAl ([0028] line 10 of Brand), but does not teach wherein the forming the work function metal layer comprises: introducing a first precursor to a first chamber, wherein the first precursor comprises Ti; purging the first precursor in the first chamber; introducing a second precursor to the first chamber, wherein the second precursor comprises Al; and purging the second precursor in the first chamber to form the work function metal layer.  
Haukka teaches an ALD method of forming a TiAl film (100 in Fig. 1 of Haukka).  The method comprises: introducing a first precursor (first precursor gas containing Ti in step 120 in Fig. 1) to a first chamber (chamber where the TiAl film is formed), wherein the first precursor comprises Ti; purging the first precursor in the first chamber (step 130 of method 100); introducing a second precursor (second precursor gas containing Al in step 140) to the first chamber, wherein the second precursor comprises Al; and purging the second precursor in the first chamber to form the work function metal layer (step 150 of method 100).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Haukka’s ALD method to form the TiAl work function layer of Brand-Xu-Dewey in order to obtain lower resistivity (as discussed in [0024] of Haukka).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Xu, Dewey and Haukka, as applied to claim 9 above, and further in view of Cheng et al. (US 2015/0061042 A1) (hereinafter referred to as Cheng).
Regarding claim 10, Brand-Xu-Dewey-Haukka teaches all the limitations the method of claim 9, and also teaches wherein the barrier layer comprises TiN (as described in [0021] of Brand) but does not teach wherein the forming the barrier layer comprises: introducing a third precursor to a second chamber, wherein the third precursor comprises TiCl4; purging the third precursor in the second chamber; introducing a fourth precursor to the second chamber, wherein the fourth precursor comprises NH3; and purging the fourth precursor in the second chamber to form the barrier layer.  
Cheng teaches an ALD method of forming TiN layer in a semiconductor device.  The method includes: introducing a third precursor (TiCl4, see [0024] of Cheng) to a second chamber (chamber where the barrier is formed), wherein the third precursor comprises TiCl4; purging the third precursor in the second chamber (as stated in [0024] of Cheng, after each adsorption process for each precursor, a purge process is performed to clean); introducing a fourth precursor (nitrogen precursor which is NH3, as described in [0024] of Cheng) to the second chamber, wherein the fourth precursor comprises NH3; and purging the fourth precursor in the second chamber to form the barrier layer (as stated in [0024] of Cheng, after each adsorption process for each precursor, a purge process is performed to clean).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Cheng’s process to form the TiN barrier layer (220 of Brand) of Brand-Xu-Dewey-Haukka’s method in order to have a better quality TiN layer with better control of thickness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Xu, Dewey, Haukka and Cheng, as applied to claim 10 above, and further in view of Li et al. (US 11062900 B2) (hereinafter referred to as Li) and Koo et al. (US 2021/0296114 A1) (hereinafter referred to as Koo).
Regarding claim 11, Brand-Xu-Dewey-Haukka-Cheng teaches all the limitations the method of claim 10, and also teaches the cap layer comprises the amorphous silicon layer (as combined in claim 8 above), but does not teach the method further comprising forming the cap layer by introducing a fifth precursor to the second chamber after forming the barrier layer, wherein the fifth precursor comprises a silane gas which is selected from the group consisting of dichlorosilane (DCS), tetrachlorosilane (TCS), hexachlorodisliane (HCD) and monosilane.  
Li teaches that an ALD method (method in Fig. 1 of Li) of forming a TiN barrier layer and amorphous Si layer in the same chamber (as described in column 3 lines 47-53 of Li and also in claim 10 of Li).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Cheng’s process to form the TiN barrier layer (220 of Brand) of Brand-Xu-Dewey-Haukka’s method in order to have a better TiN layer.
But Brand-Xu-Dewey-Haukka-Cheng-Li does not teach the method further comprising forming the cap layer by introducing a fifth precursor to the second chamber after forming the barrier layer, wherein the fifth precursor comprises a silane gas which is selected from the group consisting of dichlorosilane (DCS), tetrachlorosilane (TCS), hexachlorodisliane (HCD) and monosilane.
Koo teaches a conventional ALD method of forming an amorphous Si film with a monosilane gas (see [0007] of Koo).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used monosilane gas to form amorphous silicon layer in Brand since it is a well-known gas for forming this silicon layer (a conventional method).
Regarding claim 12, Brand-Xu-Dewey-Haukka-Cheng-Li-Xiao teaches all the limitations the method of claim 11, and also teaches wherein the barrier layer and the cap layer are formed in a same chamber (as combined in claim 11 above).  

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record does not disclose or fairly suggest a method of forming a gate structure with limitation “wherein the forming the glue layer comprises: introducing a sixth precursor to a third chamber, wherein the sixth precursor comprises TiCl4; purging the sixth precursor in the third chamber; introducing a seventh precursor to the third chamber, wherein the seventh precursor comprises NH3; and purging the seventh precursor in the third chamber to form the glue layer, wherein the glue layer comprises TiN” along with other limitations of the claim.
Regarding claim 16, the prior art of record does not disclose or fairly suggest a method of forming a gate structure with limitation “wherein the forming the metal layer is an ex-situ process, and a TiON layer is formed between the metal layer and the glue layer” along with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tuan A Hoang/Examiner, Art Unit 2822